                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN


Susan Doxtator, Arlie Doxtator, and
Sarah Wunderlich, as Special
Administrators of the Estate of Jonathon
C. Tubby,

               Plaintiffs,
                                                              Case No. 19-CV-00137
       v.

Erik O’Brien, Andrew Smith, Todd J.
Delain, Heidi Michel, City of Green
Bay, Brown County, Joseph P. Mleziva,
Nathan K. Winisterfer, Thomas Zeigle,
Bradley A. Dernbach, and John Does 1-5,

               Defendants.


                                     PROTECTIVE ORDER



        Based on the Stipulation of the parties and the factual representations set forth therein, the
Court finds that exchange of sensitive information between or among the parties and/or third
parties other than in accordance with this Order may cause unnecessary damage and injury to the
parties or to others. The Court further finds that the terms of this Order are fair and just and that
good cause has been shown for entry of a protective order governing the confidentiality of
documents produced in discovery, answers to interrogatories, answers to requests for admission,
and deposition testimony.

       IT IS THEREFORE ORDERED that, pursuant Fed. R. Civ. P. 26(c) and Civil L.R. 26(e):

        (A)    DEIGNATION OF CONFIDENTIAL OR ATTORNEYS’ EYES ONLY
INFORMATION. Designation of information under this Order must be made by placing or
affixing on the document or material, in a manner that will not interfere with its legibility, the
words “CONFIDENTIAL” or “ATTORNEYS EYES ONLY.”

               (1)    One who produces information, documents, or other material may designate
       them as “CONFIDENTIAL” when the person in good faith believe they contain nonpublic
       confidential law enforcement, medical, financial, personal, employment, and other
       sensitive information.
              (2)    One who produces information, documents, or other material may designate
       them as “ATTORNEYS’ EYES ONLY” when the person in good faith believes that they
       contain nonpublic confidential law enforcement, medical, financial, personal, employment,
       and other sensitive information that requires protection beyond that afford by a
       CONFIDENTIAL designation.

               (3)     Except for information, documents, or other materials produced for
       inspection at the party’s facilities, the designation of confidential information as
       CONFIDENTIAL or ATTORNEYS’ EYES ONLY must be made prior to, or
       contemporaneously with, their production or disclosure. In the event that information,
       documents or other materials are produced for inspection at the party’s facilities, such
       information, documents, or other materials may be produced for inspection before being
       marked confidential. Once specific information, documents or other materials have been
       designated for copying, any information, documents or other materials, containing
       confidential information will then be marked confidential after copying but before delivery
       to the party who inspected and designated them. There will be no waiver of confidentiality
       by the inspection of confidential information, documents, or other materials before they
       are copied and marked confidential pursuant to this procedure.

              (4)     Portions of depositions of a party’s present and former officers, directors,
       employees, agents, experts, and representatives will be deemed confidential only if
       designated as such when the deposition is taken or within 30 days of receipt of the
       deposition transcript.

               (5)     If a party inadvertently produces information, documents, or other material
       containing CONFIDENTIAL or ATTORNEYS’ EYES ONLY information without
       marking or labeling it as such, the information, documents, or other material shall not lose
       its protected status through such production and the parties shall take all steps reasonably
       required to assure its continued confidentiality if the producing party provides written
       notice to the receiving party within 10 days of the discovery of the inadvertent production,
       identifying the information, document or other material in question and o the corrected
       confidential designation.

        (B)    DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION.
Information, documents or other material designated as CONFDIENTIAL OR ATTORNEYS’
EYES ONLY under this Order must not be used or disclosed by the parties or counsel for the
parties or any persons identified in subparagraphs (B)(1) and (2) below for any purposes
whatsoever other than preparing for and conducting the litigation in which the information,
documents or other material were disclosed (including appeals). The parties must not disclose
information, documents, or other material designated as confidential to putative class members not
named as plaintiffs in putative class litigation unless and until one or more classes have been
certified. Nothing in this Order prohibits a receiving party that is a government agency from
following its routine uses and sharing such information, documents or other material with other
government agencies or self-regulatory organizations as allowed by law.




                                                2
        (1)    CONFIDENTIAL INFORMATION. The parties and counsel for the
parties must not disclose or permit the disclosure of any information, documents or other
material designated as “CONFIDENTIAL” by any other party or third party under this
Order, except that disclosures may be made in the following circumstances:

               (a)    Disclosure may be made to employees of counsel for the
       parties or, when the party is a government entity, employees of the government,
       who have direct functional responsibility for the preparation and trial of the lawsuit.
       Any such employee to whom counsel for the parties makes a disclosure must be
       advised of, and become subject to, the provisions of this Order requiring that the
       information, documents, or other material be held in confidence.

               (b)    Disclosure may be made to the parties if the party is a natural person
       or a representative of the estate of a natural person. In the case of a party that is an
       organization, disclosure maybe made only to employees required in good faith to
       provide assistance in the conduct of the litigation in which the information was
       disclosed who are identified as such in writing to counsel for the other parties in
       advance of the disclosure of the confidential information, documents or other
       material.

               (c)    Disclosure may be made to court reporters engaged for depositions
       and those persons, if any, specifically engaged for the limited purpose of making
       copies of documents or other material. Before disclosure to any such court reporter
       or person engaged in making copies, such reporter or person must agree to be bound
       by the terms of this Order.

               (d)     Disclosure may be made to consultants, investigators, or experts
       (collectively “experts”) employed by the parties or counsel for the parties to assist
       in the preparation and trial of the lawsuit. Before disclosure to any expert, the
       expert must be informed of and agree to be subject to the provisions of this Order
       requiring that the information, documents, or other material be held in confidence.

              (e)    Disclosure may be made to deposition and trial witnesses in
       connection with their testimony in the lawsuit and to the Court and the Court’s
       staff. The parties are reminded that they are to comply with WIED General
       L.R. 79(d) when efiling documents as restricted or under seal.

              (f)     Disclosure may be made to persons already in lawful and legitimate
       possession of such CONFIDENTIAL information.

        (2)     ATTORNEYS’ EYES ONLY INFORMATION. The parties and counsel
for the parties must not disclosure or permit the disclosure of any information, documents,
or other material designated as ‘ATTORNEYS’ EYES ONLY’ by any other party or third
party under this Order to any other person or entity, except that disclosures may be made
in the following circumstances:



                                          3
                      (a)    Disclosure may be made to counsel and employees of counsel for
              the parties who have direct functional responsibility for the preparation and trial of
              the lawsuit. Any such employee to whom counsel for the parties makes a disclosure
              must be advised of, and become subject to, the provision of this Order requiring
              that the information, documents or other material be held in confidence.

                      (b)    Disclosure may be made to court reports engaged for depositions
              and those persons, if any, specifically engaged for the limited purpose of making
              copies of documents or other material. Before disclosure to any such court reporter
              or person engaged in making copies, such reporter or person must agree to be bound
              by the terms of this Order.

                      (c)     Disclosure may be made to consultants, investigators, or experts
              (collectively “experts”) employed by the parties or counsel for the parties to assist
              in the preparation and trial of the lawsuit. Before disclosure to any expert, the
              expert must be informed of and agree to be subject to the provisions of this Order
              requiring that the information, documents, or other material be held in confidence.

                     (d)    Disclosure may be made to deposition and trial witnesses in
              connection with their testimony in the lawsuit and to the Court and the Court’s staff.

                     (e)     Disclosure may be made to persons already in lawful and legitimate
              possession of such ATTORNEYS’ EYES ONLY information.

       (C)    MAINTENANCE OF CONFIDENTIALITY.                          Except as provided in
subparagraph (B), counsel for the parties must keep all information, documents, or other material
designated as confidential that are received under this Order secure within their exclusive
possession and must place such information, documents or other material in a secure area.

               (1)    All copies, duplicates, extracts, summaries, or descriptions (hereinafter
       referred to collectively as “copies”) of information, documents, or other material
       designated as confidential under this Order, or any portion thereof, must be immediately
       affixed with the words ‘CONFIDENTIAL” or “ATTORNEYS EYES ONLY” if not
       already containing that designation.

                (2)     To the extent that any answers to interrogatories, transcripts of depositions,
       responses to requests for admissions, or any other papers filed or to be filed with the Court
       reveal or tend to reveal information claimed to be confidential, these papers or any portion
       thereof must be filed under seal. The parties are reminded that they are to comply with
       WIED General L.R. 79(d) when efiling documents as restricted or under seal. If a
       Court filing contains information, documents, or other materials that were designated
       ‘CONFIDENTIAL” or “ATTORNEYS EYES ONLY” by a third party, the party making
       the filing shall provide notice of the filing to the third party.

       (D)     CHALLENGES TO CONFIDENTIALITY DESIGNATION. A party may
challenge the designation of confidentiality by motion. The designating party bears the burden of

                                                 4
proving that the information, documents, or other material at issue are properly designated as
confidential. The Court may award the party prevailing on any such motion actual attorney fees
and costs attributable to the motion.

        (E)    CONCLUSION OF LITIGATION. At the conclusion of the litigation, a party
may request that all information, documents or other material not filed with the Court or received
into evidence and designated as CONFIDENTIAL or ATTORNEYS’ EYES ONLY” under this
Order must be returned to the originating party or, if the parties so stipulate, destroyed, unless
otherwise provided by law. Notwithstanding the requirements of this paragraph, a party may retain
a complete set of all documents filed with the Court, subject to all other restrictions of this Order.

       Dated this 2nd day of May, 2019.


                                                              s/ William C. Griesbach
                                                              William C. Griesbach, Chief Judge
                                                              United States District Court




                                                  5
